Citation Nr: 9909336	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-33 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for frostbite of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1958 to March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  There is no competent evidence of a frostbite injury 
during service.  

2.  There is no competent evidence of current frostbite 
residuals.  

3.  There is no competent evidence linking a current foot 
disability to injury during service.  


CONCLUSION OF LAW

The claim for service connection for a frostbite of the feet 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently has a foot disability 
as the result of frostbite of the feet during service.  It is 
the decision of the Board that the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
frostbite of the feet.  

The veteran must present a "well grounded" claim.  That is, 
he must present a claim which is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Service connection is granted for 
disabilities resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110 
(West 1991).  That means that for a claim of service 
connection, there must be evidence of a current disability, 
evidence of disease or injury during service and evidence of 
a link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).

The first requirement for a well-grounded claim is evidence 
of a current disability. The veteran's private physician 
diagnosed chronic edema in the right lower extremity, of an 
undetermined etiology in December 1986.  However, no 
physician has diagnosed frostbite or any of its residuals.  
The record also establishes that the veteran's feet were 
normal at separation.  

In essence, there is an absence of disability due to 
frostbite at time of separation from service and an absence 
of competent evidence of frostbite since separation from 
service.  In the absence of current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).  Accordingly, the claim for service connection is 
denied.  

In his appeal, the veteran asserts that his current foot 
problems are the result of frostbite during service.  This 
calls for a medical conclusion as to causation, which is 
beyond his competence.  The record does not contain any 
competent evidence relating the veteran's current foot 
disorder to frostbite during in service.  As there is no 
competent evidence of an etiologic connection, the claim is 
not well grounded. 


ORDER

Service connection for frostbite of the feet is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


